Citation Nr: 1129202	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  07-32 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim seeking entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), and, if so, whether service connection is warranted.

2.  Whether new and material evidence has been submitted sufficient to reopen a claim seeking entitlement to service connection for bilateral sensorineural hearing loss and, if so, whether service connection is warranted.

3.  Whether new and material evidence has been submitted sufficient to reopen a claim seeking entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from July 1971 to July 1993.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa where the RO declined reopening the claims finding no new and material evidence had been submitted.  

Thereafter, in a September 2007 Statement of the Case (SOC), the RO reopened the claims and denied them on the merits.  Regardless of the RO's actions, the Board is required to consider whether new and material evidence has been received warranting the reopening of the previously denied claim. See Barnette v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the veteran's previously and finally denied claims). Thus, the issue on appeal has been characterized as shown above. 

The Board notes the Veteran originally requested a hearing before the Board on his October 2007 substantive appeal form.  Thereafter, the Veteran withdrew his request in a March 2008 statement.  

In February 2009, the United States Court of Appeals for Veterans Claims (Court) held that, when a claimant identifies PTSD without more, it cannot be considered a claim limited only to that diagnosis, but rather must be considered a claim for any mental disability that may reasonably be encompassed by several factors including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim. The Court found that such an appellant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his mental condition, whatever it is, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, in accordance with Clemons, the Board has recharacterized the issue above.

The issue of whether new and material evidence sufficient to reopen a claim seeking entitlement to service connection for tinnitus has been submitted and the issues seeking entitlement to service connection for bilateral sensorineural hearing loss and an acquired psychiatric disorder, to include PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  An unappealed January 1994 rating decision, in pertinent part, denied service connection for bilateral sensorineural hearing loss finding the medical evidence did not support a current diagnosis of hearing loss associated with military service.

2.  An unappealed March 1999 rating decision, in pertinent part, once again denied service connection for bilateral sensorineural hearing loss finding the medical evidence did not support a current diagnosis of hearing loss associated with military service.

3.  An unappealed March 1999 rating decision, in pertinent part, denied service connection for PTSD finding no evidence of a current diagnosis associated with military service. 

4.  Evidence received since the March 1999 decision raises a reasonable possibility of substantiating the hearing loss and PTSD claims.



CONCLUSION OF LAW

The March 1999 rating decision that denied the claims for entitlement to service connection for sensorineural hearing loss and PTSD is final, but evidence received since March 1999 in relation to those claims is new and material, and, therefore the claims may be reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown by affirmative evidence showing inception or aggravation during service or through statutory presumptions.  Id.  When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran's claim for service connection for hearing loss was initially denied in a January 1994 rating decision where the RO, relying on a 1993 military separation examination, found no medical evidence of a current disability.  At that time, the Veteran had failed to report to a post-service audiological examination.  The Veteran did not appeal.

Thereafter, the Veteran attempted to reopen his hearing loss claim in 1997, along with raising, for the first time, entitlement to service connection for PTSD.  At that time, the Veteran indicated he served in Germany, Korea and Panama exposed to acoustic trauma and stressful circumstances.  Specifically, the Veteran claimed his good friend committed suicide while stationed in Korea and he found his friend's body.  He further claimed he witnessed several paratroopers descend to their death as their parachutes failed to open.  These claims were denied in a March 1999 rating decision where the RO found no current diagnosis of hearing loss or PTSD (or any other psychiatric disorder).  The RO, within the March 1999 rating decision, also noted none of the Veteran's stressors had been verified.  Again, the Veteran did not appeal this decision.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a).  No correspondence regarding his claims was received from the appellant within the appropriate appeal period.  Therefore, the March 1999 rating decision is final.

At the time of the March 1999 rating decision, the record included service treatment records, which were silent as to any complaints or treatment for hearing loss, tinnitus or psychiatric symptoms.  The Board notes, however, that a January 1993 audiogram does reflect decreased hearing acuity in the left ear.  The finding appears to be isolated as all other hearing tests are well within normal limits, to include on separation.  The evidence also included a January 1999 VA psychiatric examination where the examiner noted the Veteran's complaints of depression, aggression, quick temper, and occasional insomnia since separation from the military, but found no evidence warranting a clinical diagnosis of any psychiatric condition, to include PTSD.  Indeed, at that time, the Veteran denied any history of traumatic experiences, to include in the military.  In January 1999, the Veteran was also afforded a VA audiological examination where the Veteran's hearing tested well within normal limits.  

Potentially relevant evidence received since the March 1999 rating decision includes VA outpatient treatment records, which include some complaints of PTSD and depression, a November 2004 private audiogram reflecting bilateral sensorineural hearing loss, a November 2004 private mental status evaluation indicating a diagnosis of PTSD related to combat-experiences in the military, the Veteran's statements further describing in-service stressors, and an August 2007 VA audiological examination again finding the Veteran to have hearing well within normal limits.

Except as provided in Section 5108 of this title, when the RO disallows a claim, the claim may not thereafter be reopened and allowed and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.   

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  38 C.F.R. § 3.156(a), which defines "new and material evidence," was revised, effective August 29, 2001.  The instant claim to reopen was filed after that date, and the revised definition applies.  Under the revised definition, "new evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Again, the RO denied the Veteran's hearing loss and PTSD claims in March 1999 because the medical evidence at that time found no objective medical findings warranting a diagnosis of hearing loss or PTSD.  The RO primarily denied these claims because the Veteran did not have current diagnoses.  The RO, however, also noted in March 1999 that none of the Veteran's stressors had been verified.

For evidence to be new and material here, then, it would have to show current diagnoses and a reasonable possibility of a nexus between diagnosed hearing loss and PTSD to his military service.  

Since filing his petition to reopen, the Veteran has also claimed PTSD associated with combat-related events while serving in Panama as part of "Operation Just Cause."  The Veteran's DD-214 and personnel records confirm service in Panama, but do not confirm combat service or participation in "Operation Just Cause."  The Veteran argues some of his records are missing and further steps could be made to confirm his involvement in combat missions as well as to confirm the suicide of his good friend. 

The Veteran's DD-214 and personnel records do confirm the Veteran served, at least part of his service, as a gunner and infantryman.  Accordingly, acoustic trauma is presumed. 

The Veteran submitted private examination reports dated in 2004 reflecting current diagnoses of hearing loss and PTSD related to military events.  VA outpatient treatment records also note a diagnosis of PTSD, and at other times depression.  In contrast, however, the Veteran was afforded an August 2007 VA audiological examination indicating the Veteran's hearing is currently within normal limits.  

Although not dispositive, the new medical evidence raises a substantial possibility of substantiating the Veteran's hearing loss and PTSD claims and, therefore, may be reopened.

The Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Since the claims are being reopened, any deficiencies in notice were not prejudicial to the Veteran.






ORDER

As new and material evidence has been received to reopen the claim for service connection for bilateral sensorineural hearing loss, the claim is reopened, and, to that extent only, the appeal is granted.

As new and material evidence has been received to reopen the claim for service connection for an acquired psychiatric disorder, to include PTSD, the claim is reopened, and, to that extent only, the appeal is granted.


REMAND

Initially, the Board notes that in contrast to the hearing loss and PTSD claims, the Veteran has not submitted new and material evidence indicating he has a current diagnosis of tinnitus.  Indeed, during the August 2007 VA audiological examination, the Veteran conceded his tinnitus had completely resolved now.  While the Veteran has not withdrawn this claim, it is unclear under what theory the Veteran claims entitlement to service connection for tinnitus.  For these reasons, the Board declines reopening the claim of entitlement to service connection for tinnitus based on the current facts presented here, but the claim must still be remanded for further development.

That is, in July 2011, the Veteran's representative argues that the Veteran's service treatment records and personnel records are currently incomplete.  The Veteran's representative argues many in-service periodic examinations, dated in 1975, 1979, 1987 and 1991, are not in the claims folder.  The Veteran's representative further argues the Veteran's personnel records are incomplete as they do not show the Veteran's various awards indicated on his DD-214, or his participation in "Operation Just Cause."  The Board also notes upon review of the claims folder, that the Veteran's DD-214 for his service from July 1971 to October 1977 is also missing.  

For these reasons, the Board cannot address the tinnitus claim or the reopened hearing loss and PTSD claims until further attempts are made to ensure all pertinent service treatment and personnel records are associated with the claims folder.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  With regard to service connection claims, the Court held in the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

With regard to the Veteran's hearing loss claim, the claims folder currently contains a 2004 private audiogram indicative of hearing loss.  In contrast, the claims folder also contains a 2007 VA examination indicative of hearing within normal limits.  In January 1993, while the Veteran was on active duty, the Veteran was found to have some amount of left ear hearing loss.  In light of the contesting medical evidence and the possibility of missing records, the Board concludes a new VA audiological examination is necessary to resolve the conflicting evidence.

Similarly, with regard to the Veteran's PTSD claim, there is conflicting evidence as to whether the Veteran currently has PTSD (or any other psychiatric disorder) and, if so, whether any such diagnosis is related to his military service.  That is, the Veteran was afforded a VA examination in January 1999 where the examiner found no evidence warranting a diagnosis of PTSD or any other psychiatric disorder.  Significantly, at that time, the Veteran denied any history of traumatic experiences, to include in the military.

In contrast, the Veteran submitted a November 2004 private mental status evaluation, where the therapist diagnosed the Veteran with PTSD related to in-service stressors.  

The Veteran, moreover, claims a variety of stressors.  He claims his good friend Mr. MM committed suicide in Korea in March 1972 and that he found the body on the bunk bed above him.  He claims he witnessed several paratroopers fall to their death because their parachutes failed to open.  Finally, he claims he witnessed various enemy-fire related events while in Panama serving on the mission entitled "Operation Just Cause."

The Veteran's personnel records confirm the Veteran served in Korea in March 1972 and in Panama during the time frame of "Operation Just Cause," but currently the details of the Veteran's stressors, to include his involvement in combat, are currently uncorroborated.  The Board concludes with regard to the suicide of Mr. MM, the RO should make efforts to obtain morning reports and unit records from the Veteran's unit for the March 1972 timeframe in effort to confirm this stressor.

With regard to the combat-related stressors claimed, the Board notes during the pendency of this appeal, effective July 13, 2010, VA amended its regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  The provisions of this amendment apply to applications for service connection for PTSD that, among others, were appealed to the Board before July 13, 2010 but have not been decided by the Board as of July 13, 2010.   Accordingly, the provisions apply to this case.

The final rule amends 38 C.F.R. § 3.304(f) by adding a new paragraph (f)(3), which reads as follows:

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor....

Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39843 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)). 

Initially, under the amended 38 C.F.R. § 3.304(f)(3), the stressor claimed must include "fear of hostile military or terrorist activity," which is defined as follows:

[T]hat a veteran experienced, witnessed or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness or horror.

Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39843 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)).

In this case, the Veteran claims he was exposed to enemy fire while in Panama.  As indicated above, the Veteran did serve in Panama at the same time as "Operation Open Justice."  In light of the new regulation, the RO should obtain additional personnel records to determine whether the Veteran's claimed stressor is consistent with the circumstances of his service.  If so, the stressor must be conceded.  The evidence must still show, however, that he has a diagnosis of PTSD related to his in-service incidents. 

For these reasons, a VA psychiatric examination is necessary.  In accordance with Clemons, however, VA must consider in the instant case whether the Veteran has any psychiatric disability that is etiologically related to his military service.  See Clemons, 23 Vet. App. 1.

The RO should also take this opportunity to obtain recent VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.   Ask the Veteran to identify and provide release forms for any private or VA treatment relevant to the issues on appeal.  Thereafter, the records should be obtained specifically asking that treatment reports, versus summaries, be provided.  Also obtain the Veteran's medical records from the VAMC in Omaha, Nebraska from September 2007 to the present.  All efforts to obtain these records should be fully documented, and the VA facilities must provide a negative response if records are not available.

2.  Appropriate efforts should be made to obtain any and all of the Veteran's missing service treatment records and personnel records from the NPRC or any other appropriate agency for his service from July 1971 to July 1993.  All efforts to obtain these records should be fully documented, and the agencies must provide a negative response if records are not available.

3.  The U.S. Army and Joint Services Records Research Center (JSRRC) should be requested to assist the Veteran in verifying his claimed stressor events related to the suicide of his friend Mr. MM in March 1972 while in Korea.  Specifically, obtain morning reports and unit records associated with the Veteran's unit for March 1972.  

4.  After obtaining the above records, to the extent available, the Veteran should be scheduled for a VA audiological examination to determine whether the Veteran has sensorineural hearing loss, the severity of the impairment and the likely etiology.  Specifically, the examiner should comment on whether it is at least as likely as not that his hearing loss disability was caused by any in-service acoustic trauma rather than any pre- or post-service acoustic trauma.  The claims folder must be reviewed by the examiner. The examiner should provide a complete rationale for any opinion given without resorting to speculation. 

It would be helpful if the physician would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The physician should provide a complete rationale for any opinion provided resolving all conflicting medical evidence, to include the January 1993 audiogram, the 2004 private audiogram and the August 2007 VA examination.

5.  Schedule the Veteran for a VA psychiatric examination to ascertain whether the Veteran has PTSD, or any other psychiatric disability, related to his in-service claimed stressors.  

Any psychiatric diagnosis should be in accordance with the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders-IV.  After review of the pertinent material, the examiner must specifically discuss whether the appellant meets the diagnostic criteria in DSM-IV for diagnosis of PTSD (i.e., was the Veteran's in-service experiences sufficient to produce PTSD), and, if so, is there a link between the current symptoms and his combat service. 

The Veteran's claims folder should be provided to the examiner for review of pertinent documents therein in connection with the examination.  The examination report should reflect that such a review was conducted

It would be helpful if the physician would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The physician should provide a complete rationale for any opinion provided resolving all conflicting evidence, to include the 1999 VA psychiatric examination and the 2004 private mental evaluation.

6.  After completion of the above and any additional development deemed necessary, the RO should review this matter. The RO must consider all applicable laws and regulations. If the benefit sought remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and afforded the opportunity to respond. Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


